DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/041850 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 in application number 17/041850 recites the partition wall as being lower in height then the peripheral wall, which is the same scope of instant claim 1. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by JP 2016-108799, cited by the applicant with an English translation included.
            JP ‘799 teaches a glass panel having a peripheral wall 41 having a frame shape and disposed between the pair of glass substrates 210, 300, a partition 60 provided to partition an internal space, surrounded with the pair of glass substrates and the peripheral wall, into a first space and a second space (i.e. the section above and below 60 in figure 7, an air passage (i.e. the openings to the right and left of 60 in figure 7) connecting the first space and the second space together; and an evacuation port 700 connecting the second space (i.e. section above 60 in figure 7) to an external environment, the partition being lower in height than the peripheral wall. Refer to figures 1-10, and the corrersponding text thereto. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Abe et al (20015/0068666). 
           Abe et al teaches a glass panel having a peripheral wall 4 having a frame shape and disposed between the pair of glass substrates 2, 3, a partition 6 ( e.g. one horizontal or vertical line of 6) provided to partition an internal space, surrounded with the pair of glass substrates and the peripheral wall, into a first space and a second space (i.e. the section above and below a line of 6  in figures 1 and 3), an air passage . 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) or (a)(2) as being anticipated by Abe et al (2015/0068666). 
           Abe et al teaches a glass panel having a peripheral wall 4 having a frame shape and disposed between the pair of glass substrates 1, 2, a partition 8 ( e.g. one group of 8 in the three sections A, B and/or C in figures 1 and 5)  provided to partition an internal space, surrounded with the pair of glass substrates and the peripheral wall, into a first space and a second space (i.e. the sections A, B and/or C referred to  above), an air passage (i.e. the space between sections A, B and/or C that are connected with passages 5a, 5b, 6b and/or 7b) connecting the first space and the second space together; and an evacuation port 9, 10 connecting the second space to an external environment, the partition(s) 8 being lower in height than the peripheral wall. Refer to figures 1, 2, 5 and 8-12. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over any of JP ‘799, Abe et al ‘665 and Abe et al ‘666 in view of Stark (7989040).
          The primary reference teaches the invention substantially as claimed except for the one or more pillars being lower in height than the partition per claim 2 and the various other limitations per claims 3-10. 
           Stark teaches it is known to have pillars of different heights than partitions in a glass panel. Refer to height 702, 704 and/or 706 in figure 7. 

          
         
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD J LONEY whose telephone number is (571)272-1493.  The examiner can normally be reached on Mon, Tues, Thurs, Fri 10-4, PTP Weds..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571 272 8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DONALD J LONEY/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        05/22/2021